Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
         "Shall the statutes of Missouri be amended to require an increase in the corporate income tax (from 5 to 6 1/2 percent) and the sales tax (by three-fourths of one cent), the proceeds of which shall be used to establish a "School Projects Trust Fund" for elementary and secondary education, establishing the distribution guidelines for such fund, and further providing certain minimum requirements to be met by school districts in order to qualify for state aid?"
See our Opinion Letter No. 155-87.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General